Title: Board of Visitors, University of Virginia, 14 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Monday, July 14. The Board met, present the same as on Saturday.
                        After reading some communications addressed to them, the Board took into consideration the question of
                            attending the Convention to be held this day in Charlottesville, on the subject of the Internal Improvement of the State;
                            and having decided on being present at the organization of the Body, they proceeded to Charlottesville for the purpose.
                        In the afternoon, the Board attended the examination of the students.
                        The accounts of the Proctor were handed in.
                        The following resolutions were adopted:
                         The application of the Librarian, for leave to occupy a vacant hotel, is referred to the Proctor, who
                            will act upon it according to his discretion; So as, however, to reserve full power to resume the building whenever it may
                            be required for the purposes of the Institution.
                         The Salary of the Professor of Natural Philosophy shall be hereafter, one thousand dollars per annum, payable quarterly out of the annuity drawn from the Literary Fund.
                         The Professor of Natural Philosophy Shall perform the duties which pertain to the Observatory, and
                            shall receive as compensation therefor, the additional Sum of five hundred dollars per annum,
                            payable in like manner.
                        Resolved That Doctor Robert M. Patterson of Philadelphia, be appointed Professor of Natural Philosophy.
                        
                            
                                
                            
                        
                    